DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9, 2020 and November 5, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: the processor configured to identify a status…in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim.
Claim 3 discloses, “discard the first container at a fixed position within a geo-boundary…”. However, it is unclear if the recitation of the, “a geo-boundary” in Line 3 of claim 3 is the same element as the, “a geo-boundary” in Line 13 of Claim 1? In other words, are there multiple different geo-boundaries trying to be claimed? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahimi Afrouzi (2016/0227975).

In reference to claim 13, Ebrahimi Afrouzi discloses a method, comprising:
identifying a status (i.e. amount of material) of a chamber (e.g. formed as one of the modules 101 or as the space that receives a module 101 therein, see Figure 1a or formed at 402 in Figure 4) associated with the apparatus based at least in part on sensor data received from a sensor (not labeled, see paragraphs 17 and 22);
pausing an autonomous debris collection process of the apparatus based at least in part on the identified status (see paragraph 22 for disclosing that, “In a vacuum dustbin module, a sensor may detect when the module is full.” and “Upon detection that one or more modules has been expended, the method proceeds to a next step 302 to navigate to the base station.” thereby pausing the debris collection process until a new module has been loaded); 
determining a path from the position of the robotic device based at least in part on a map associated with a geo-boundary (note; the geo-boundary is formed as the “map of the environment” and see paragraph 22 for disclosing that, “…the system may be provided with mapping technology by which the robot may localize itself and the base station within a map of the environment [i.e. geo-boundary] and navigate to the base station.”);
discarding debris contained within the chamber away from the robotic device  based at least in part on the determined path (see step 303 in Figure 3); and 
resuming the autonomous debris collection process based at least in part on the discarded debris (see last line in paragraph 22 for disclosing that, “The system then continues operation as normal.” and see Figure 3 showing that after step 304 the device returns to step 300).   

In reference to claim 14, Ebrahimi Afrouzi discloses automatically removing a first container (i.e. a used container) from the chamber further comprises: discarding the first container at a fixed position (within 204) within a geo-boundary (within 202) corresponding to collection of the first container (Figure 2 and paragraph 20). 

In reference to claim 20, Ebrahimi Afrouzi discloses an apparatus (100), comprising: 
means for identifying (i.e. by using the processor as in claim 1) a status of a chamber associated with the apparatus based at least in part on sensor data received from a sensor (Paragraph 22);
means for pausing an autonomous debris collection process of the apparatus based at least in part on the identified status (see Paragraph 22 for disclosing, “In some embodiments, the system may be provided with mapping technology by which the robot may localize itself and the base station within a map of the environment and navigate to the base station.”); 
means for automatically removing a first container from the chamber based at least in part on the identified status (at step 303);
means for discarding the first container away from the apparatus (step 303); and 
means for resuming the autonomous debris collection process based at least in part on an introduction of a second container (304 and see paragraphs 22 and 23 which disclose, “The system then continues operation as normal…When the module is fully loaded into the slot, the robot may continue operation as normal.” ). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (2016/0227975) in view of Morin et al. (2016/0166126). 

In reference to claim 1, Ebrahimi Afrouzi discloses a robotic device, comprising: 
a processor (see Line 8 in claim 1); 
a sensor (not labeled) in electronic communication with the processor (Paragraphs 17 and 22); 
a chamber (i.e. one of modules 103) configured to collect debris (i.e. the module for storing debris see claim 2 and Paragraph 9); and 
the processor configured to: 
identify a status (i.e. amount of material) of the chamber based at least in part on sensor data received from the sensor (paragraph 22)
pause an autonomous debris collection process of the robotic device  based at least in part on the identified status (see paragraph 22 for disclosing that, “In a vacuum dustbin module, a sensor may detect when the module is full.” and “Upon detection that one or more modules has been expended, the method proceeds to a next step 302 to navigate to the base station.” thereby pausing the debris collection process until a new module has been loaded);
determine a path from the position of the robotic device based at least in part on a map associated with a geo-boundary (note; the geo-boundary is formed as the “map of the environment” and see paragraph 22 for disclosing that, “…the system may be provided with mapping technology by which the robot may localize itself and the base station within a map of the environment [i.e. geo-boundary] and navigate to the base station.”);
discard debris contained within the chamber away from the robotic device based at least in part on the determined path (see step 303 in Figure 3);
and resume the autonomous debris collection process based at least in part on the discarded debris (see last line in paragraph 22 for disclosing that, “The system then continues operation as normal.” and see Figure 3 showing that after step 304 the device returns to step 300).  
Ebrahimi Afrouzi lacks, a memory in electronic communication with the processor. 
However, Morin et al. teach that it is old and well known in the art at the time the invention was made to provide robotic cleaning device with a memory in electronic communication with the processor (microcontroller or controller circuit 146, Paragraph 69) and instructions stored in the memory (see Paragraph 69 disclosing that, “the robot 100 maps an operating environment during a cleaning run, keeping track (by memory) of traversed areas and untraversed areas and stores a pose on the map at which the controller circuit 146 instructed the robot 100 to return to the evacuation station 200 for emptying. Once the cleaning bin 122 is evacuated, the robot 100 returns to the stored pose at which the cleaning routine was interrupted and resumes cleaning if the mission was not already complete prior to evacuation.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of providing the robot with a memory, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which automatically returns to a stored pose after a new module has been loaded for further cleaning thereby increasing the cleaning efficiency of the device. 

In reference to claim 2, Ebrahimi Afrouzi discloses that the processor is further configured to: automatically remove a first container containing the debris from the chamber based at least in part on the identified status (see step 303), wherein the instructions to discard the debris are further executable by the processor to cause the robotic device to: discard the first container from the chamber (again at step 303, see Figure 3). 

In reference to claim 3, As Best Understood, Ebrahimi Afrouzi discloses that the processor configured to discard the first container from the chamber is further configured to: discard the first container at a fixed position (i.e. within one of slots (204) within a geo-boundary (within 202) corresponding to the autonomous debris collection process (Figure 2). 

In reference to claims 5 and 15, Ebrahimi Afrouzi discloses that the processor is further configured to: 
perform the autonomous debris collection process within the geo-boundary (i.e. formed as the “map of the environment” and see paragraph 22),  wherein pausing the autonomous debris collection process further comprises: 
determine a position (i.e. “may localize itself” ) of the robotic device within the geo-boundary at a time of pausing the autonomous debris collection process because paragraph 22 discloses that, “the system may be provided with mapping technology by which the robot may localize itself and the base station within a map of the environment and navigate to the base station.” 
Ebrahimi Afrouzi lacks, recording the position. 
However, Morin et al. further disclose that the instructions are further executable by the processor to cause the apparatus to: perform the autonomous debris collection process within a geo-boundary (an operating environment, see Paragraph 69, which discloses, “the robot 100 maps an operating environment during a cleaning run” ), wherein pausing the autonomous debris collection process further comprises: determine a position of the robotic device within the geo-boundary at a time of pausing the autonomous debris collection process; and record (keeping track) the position based at least in part on determining the position within the geo-boundary (“the robot 100 maps an operating environment during a cleaning run, keeping track of traversed areas and untraversed areas and stores a pose on the map… the robot 100 returns to the stored pose at which the cleaning routine was interrupted and resumes cleaning if the mission was not already complete prior to evacuation.”, paragraph 69). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of recording the position, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which automatically returns to a stored pose after a new module has been loaded for further cleaning thereby increasing the cleaning efficiency of the device. 

Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (2016/0227975) in view of Morin et al. (2016/0166126) and Hahm et al. (2007/0245511) or Scultink et al. (2014/0352102).

In reference to claim 4, Ebrahimi Afrouzi discloses the claimed invention as previously mentioned above and taught of replacing full containers/modules, but lacks, sealing a portion of the container. 
However, Hahm et al. also teach that it is old and well known in the art at the time the invention was made to provide a vacuum (see Abstract) having a processor (155) that automatically removes (see Figures 2 and 3) a container (120) from a chamber (within 110) and seals (at 231) a portion of a container (120, see Figures 2, 3 5 and 6).  
In addition, Scultink et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (see Abstract) that automatically seals a portion of a container (i.e. formed as the dust container, see Paragraph 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of sealing a portion of the container, as taught by Hahm et al or Scultink et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more effectively and completely removes dust contained in the container and/or which closes the filter bag/container before removal thereby preventing material contained therein from escaping to the atmosphere.

Claims 6-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (2016/0227975) in view of Morin et al. (2016/0166126) and Diehr et al. (2018/0275668).

In reference to claims 6 and 16, Ebrahimi Afrouzi discloses the claimed invention as previously mentioned above and further discloses that the processor analyzes the map associated with the geo-boundary because paragraph 22 discloses that, “In some embodiments, the system may be provided with mapping technology by which the robot may localize itself and the base station within a map of the environment (geo-boundary) and navigate to the base station.”
Ebrahimi Afrouzi lacks, identifying a plurality of drop-off zones that are within a distance from the position of the robotic device based at least in part on analyzing the map, wherein the plurality of drop-off zones are identified by the robotic device using occupancy data associated with the geo-boundary; and select a drop-off zone from the plurality of drop-off zones that is within a minimum distance from the position of the robotic device based at least in part on comparing each distance associated with the plurality of drop-off zones. 
However, Diehr et al. teach that it is old and well known in the art at the time the invention was made to provide a robotic device (formed from 200 and 400) identifies a plurality of drop-off zones (within 410 a and 410b) that are within a distance from the position of the robotic device based at least in part on analyzing a map (Paragraph 32), wherein the plurality of drop-off zones are identified by the robotic device using occupancy data associated with the geo-boundary, (see paragraph 42 for disclosing that the cleaning device [again formed from 200 and 400], “determines that no other mobile robot is also at the given station or navigating to the given station, to prevent a collision of mobile robots”); and select a drop-off zone from the plurality of drop-off zones that is within a minimum distance (i.e. “shortest available path”) from the position of the robotic device based at least in part on comparing each distance associated with the plurality of drop-off zones (see paragraph 42 for disclosing that the robotic device, “determine the shortest available path from the mobile robot to the given station and provide navigation commands to the mobile robot accordingly.” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of including the plurality of drop-off zones are identified using occupancy data associated with the geo-boundary; and selecting a drop-off zone that is within a minimum distance, as taught by Diehr et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which uses the shortest available path to the station thereby reducing the amount of traveling time to the station thus saving power while increasing efficiency.

In reference to claim 7, Diehr et al. disclose navigating to the selected drop-off zone based at least in part on the determined path (Paragraphs 4, 32 and 42).

In reference to claims 8 and 17, Ebrahimi Afrouzi discloses that when the robot reaches the station (20) the processor causes the apparatus to:
discard the first container (i.e. a used container) from the chamber at the selected drop-off zone (within 204), 
insert a second container (403) within the chamber based at least in part on discarding the first container at the selected drop-off zone (step 304 and paragraph 23). 
Ebrahimi Afrouzi discloses that after a new container is inserted that, “The system then continues operation as normal.”, see paragraph 22), but lacks, navigating back to the recorded position.
However, Morin et al. previously taught that it is old and well known in the art at the time the invention was made to provide a robotic cleaning device that returns to the stored pose and resumes cleaning after the device has evacuated the debris from the bin (see paragraph 22 for disclosing that, “Once the cleaning bin 122 is evacuated, the robot 100 returns to the stored pose at which the cleaning routine was interrupted and resumes cleaning if the mission was not already complete prior to evacuation.”).
Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of providing the robot with a memory, as taught by Morin et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which automatically returns to a stored pose after a new module has been loaded for further cleaning thereby increasing the cleaning efficiency of the device. 

In reference to claims 9 and 18, Ebrahimi Afrouzi discloses that the instructions to discard the first container from the chamber at the selected drop-off zone are further executable by the processor to cause the apparatus to: discard (within 204) the first container from the chamber at a location adjacent to an access point (area adjacent to openings 204) of the selected drop-off zone (Figure 2 and Paragraphs 22 and 23). 

In reference to claims 10 and 19, Morin et al. disclose that the instructions are further executable by the processor to cause the apparatus to: generate a notification indicating that the first container has been discarded at the selected drop-off zone (paragraph 11); and transmit the notification to a wireless device (300) associated with the robotic device (Paragraphs 11, 81 and 85). 

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Afrouzi (2016/0227975) in view of Morin et al. (2016/0166126) and Simizu et al. (2004/0088816).

In reference to claim 11, Ebrahimi Afrouzi discloses the claimed invention as previously mentioned above and further disclose obtaining sensor measurements from the sensor (see claim 4), but lacks, a sensor that determines a weight of the chamber.
However, Simizu et al. teach that it is old and well known in the art at the time the invention was made to provide a cleaning device having a sensor (94) that determines a weight of a chamber (20, Paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of including the weight sensor, as taught by Simizu et al., and the results would have been predictable. In this situation, one could provide a more advantageous device which more accurately detects the amount of material contained within the chamber. 

Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi Ebrahimi Afrouzi (2016/0227975) in view of Morin et al. (2016/0166126) and Morin et al. (2016/0374528) or Blocker et al. (2008/0301899). 
In reference to claim 12, Ebrahimi Afrouzi discloses the claimed invention as previously mentioned above and further disclose obtaining sensor measurements from the sensor (see claim 4), but lacks, an airflow pressure sensor, which determines whether an airflow pressure associated with the autonomous debris collection process is below a threshold based at least in part on the sensor measurements. 
However, Morin et al. ‘528 teach that it is old and well known in the art at the time the invention was made to provide a cleaning device having an airflow pressure sensor (228), which determines whether an airflow pressure associated with the autonomous debris collection process is below a threshold based at least in part on the sensor measurements (Paragraphs 69 and 70). 
In addition, Blocker et al. teach that it is old and well known in the art at the time the invention was made to provide a cleaning device (1) having an airflow pressure sensor (65), which determines whether an airflow pressure associated with the autonomous debris collection process is below a threshold based at least in part on the sensor measurements (Paragraph 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ebrahimi Afrouzi, with the known technique of including the airflow pressure sensor, as taught by Morin et al. ‘528 or Blocker et al. and the results would have been predictable. In this situation, one could provide a more advantageous device which more accurately detects when the device is full or nearing a full state or when the surface being worked on has been effectively cleaned. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Won et al. (2009/0044370) teach that it is old and well known in the art at the time the invention was made to provide robotic cleaning device (10) with a memory (Paragraph 64) in electronic communication with the processor (i.e. microcontroller) for executing control operations of the robotic device (Paragraphs 56 and 64).
Gagnon et al. (2008/0016646) teach that it is old and well known in the art at the time the invention was made to provide a cleaning device (10) having an airflow pressure sensor (164), which determines whether an airflow pressure associated with the autonomous debris collection process is below a threshold (maximum pressure value) based at least in part on the sensor measurements (Paragraphs 97-99). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723